Title: From Alexander Hamilton to William Short, 14 February 1792
From: Hamilton, Alexander
To: Short, William



(Duplicate)
Sir
Treasury DepartmentFebruary 14. 1792

I have received your several favours of Sept. 23d. Oct. 10th. & Dec. 1st.
It appears to me probable that your movement towards Antwerp produced the appearance of a four per cent loan, and I hope from it in the result good effects.
Inclosed you will find a copy of a letter of the same date with this to the Commissioners in Holland. You will easily comprehend the motives which dictated the turn of it.
As to the charges on the six million loan—though you had a right to insist on the point which you made with the Commissioners, and did right to insist upon it till there was a concession of the principle, y⟨et⟩ it appears upon the whole to be more interest⟨ing⟩ to the United States to keep the Commissioners in good humour, in order to a cheerful cooperation in the more important point of a reduction of interest than to make so small a saving in the charges. I have obtained the consent of the President of the United States to authorise you to allow on the whole loan of six millions the same charges as attended the preceding loan.
With great consideration and esteem, I have the honor to be   Sir   Your most obedt. servt.
Alex Hamilton
Wm Short Esq.
